DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “sterilizing LUO HAN GUO juice with weakly acidic pH of 4.0 to 6.5” in line 2.  There was not adequate written description at the time of filing for the luo han guo juice to be sterilized with weakly acidic pH of 4.0 to 6.5.  There was only adequate written description support at the time of filing for the pH of the concentrated Luo Han Guo juice to be adjusted to 4.0 to 6.5 to obtain Luo Han Guo juice with weakly acidic pH (Specification, Page 6, lines 2-4).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a pressure of ≥ 400 MPa” in line 3.  It is unclear if this refers to the same “ultra high pressure of 120 to 220 MPa” recited in Claim 1, lines 6-7 or if these two pressures are different from one another.
Claim 15 recites the limitation “sterilizing LUO HAN GUO juice with weakly acidic pH of 4.0 to 6.5” in line 3.  It is unclear if the LUO HAN GUO juice has a pH of 4.0 to 6.5 after sterilizing with another substance or if the pH of 4.0 to 6.5 is associated with a substance having weakly acidic pH levels.
Claim 15 recites the limitation “a pressure of 500 to 550 MPa” in line 4.  It is unclear if this refers to the same “ultra high pressure of 120 to 220 MPa” recited in Claim 1, lines 6-7 or if these two pressures are different from one another.
Claims 5-14 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the limitation “subjecting the enzymolyzed LUO HAN GUO juice to enzyme inactivation under a pressure of ≥ 400 MPa for 5 to 10 min” in lines 2-3.  Claim 1, lines 6-7 recites “maintaining an ultrahigh pressure of 120 to 220 MPa at a temperature of ≤ 30°C for 10 to 15 min.”  The pressure of Claim 5 encompasses pressures that do not fall within the claimed high pressures recited in Claim 1, e.g. 220 MPa to 400 MPa.
Claim 15 recites the limitation “sterilizing luo hang an juice with weakly acidic pH of 4.0 to 6.5 under a pressure of 500 to 550 MPa” in lines 3-4.  Claim 1, lines 5-6 recites “maintaining an ultrahigh pressure of 120 to 220 MPa for 10 to 15 min.”  The pressure of Claim 5 encompasses pressures that do not fall within the claimed high pressures recited in Claim 1, e.g. 220 MPa to 400 MPa.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, and Van Den Homberg et al. US 2008/0274886.
It is noted that a formal human translation of Liang et al. CN 106333206 was previously furnished on May 2, 2022).  All citations to Liang et al. CN 106333206 are with respect to the formal human translation.
Regarding Claim 1, Nakagawa et al. discloses a preparation method of juice comprising obtaining fruits, adding a macerating enzyme (pectin decomposing enzyme) to the fruits, and performing enzymolysis while maintaining an ultra high pressure of between 2000-6000 atm for a period of time of 10-30 minutes (‘703, Column 2, lines 25-60), which converts to 202-608 MPa and which overlaps the claimed ultra high pressure of 120 to 220 MPa for 10-15 minutes.  Nakagawa et al. also discloses performing enzymolysis under the ultra high pressure condition at a temperature of 20°C (‘703, Column 5, lines 6-24), which falls within the claimed temperature of ≤ 30°C.  In the case where the claimed enzymolysis pressure and temperature ranges overlaps enzymolysis pressure and temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP§ 2144.05.I.).  Furthermore, differences in the pressure and the temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high pressure and temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Nakagawa et al. is silent regarding the juice preparation method using fresh luo han guo fruits to prepare luo han guo juice and the amount of macerating enzyme added being 0.5% to 1% of the weight of the fresh luo han guo fruits.
Liang et al. discloses a preparation method of luo han guo juice comprising obtaining fresh luo han guo fruits (monk fruit) (‘206 Translation, Paragraphs [0010] and [0036]), adding a macerating enzyme to the fresh luo han guo fruits and performing enzymolysis (‘206, Paragraph [0025]).
Both Nakagawa et al. and Liang et al. are directed towards the same field of endeavor of processes of making fruit juice using a macerating enzyme to the fruit and performing enzymolysis.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and use luo han guo monk fruit juice as taught by Liang et al. based upon the particular fruit and flavor profile desired by a particular consumer.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Liang et al. teaches that there was known utility making luo han guo juice using macerating enzymes.
Further regarding Claim 1, Nakagawa et al. modified with Liang et al. is silent regarding the amount of macerating enzyme added being 0.5% to 1% of the weight of the fresh luo han guo fruits.
Zhu et al. discloses a preparation method of juice comprising obtaining fruits, adding a macerating enzyme to the fruits (‘442, Paragraph [0017]), and performing enzymolysis while maintaining an ultra high pressure (‘442, Paragraph [0008]) wherein the macerating enzyme is added in an amount from 0.001% to 1% of the total juice volume (‘442, Paragraph [0034]), which overlaps the claimed macerating enzyme amount of 0.5% to 1% of the weight of fresh fruits.
Both Nakagawa et al. and Zhu et al. are directed towards the same field of endeavor of processes of making juice using high pressure processing and adding a macerating enzyme to the fruits.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and incorporate the macerating enzyme in the claimed amount with respect to the weight of the fresh fruits as taught by Zhu et al. since where the claimed macerating enzyme concentration ranges overlaps the macerating enzyme concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Nakagawa et al. discloses employing amylase and cellulase to decrease the molecular weight of polysaccharides for saccharification or decomposition of the polysaccharide to convert to sugar in pectin decomposing enzymes for dissolving fruit juice (‘703, Column 2, lines 9-17) and also adding protease to pectin decomposing enzymes to deactivate the pectin decomposing enzymes which are proteins (‘703, Column 3, lines 30-36).  However, Nakagawa et al. modified with Liang et al. and Zhu et al. is silent regarding the macerating enzyme comprising pectinase and xylanase.
Van Den Homberg et al. discloses fruits comprising polypeptides possessing xylanase activity used to treat plant material (‘886, Paragraph [0128]) comprising polypeptides used as a composition/enzyme preparation wherein all enzymes or their compositions used may be added sequentially or at the same time to the plant pulp wherein the enzyme preparation is macerated to a puree (‘886, Paragraph [0136]) comprising pectinases, cellulases, xylanases (‘886, Paragraph [0129]), amylases (‘886, Paragraph [0140]), and proteases (‘886, Paragraph [0102]).
Both Nakagawa et al. and Van Den Homberg et al. are directed towards the same field of endeavor of preparation methods for fruit using enzymes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and incorporate pectinase and xylanase as taught by Van Den Homberg et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Van Den Homberg et al. teaches that there was known utility in using pectinase and xylanase in macerating fruits using enzymes.
Further regarding Claim 1, Nakagawa et al. modified with Liang et al., Zhu et al., and Van Den Homberg et al. is silent regarding the composition ratio of the macerating enzyme having pectainse from 3500 to 5000 µ/g, celllase from 100 to 200 µ/g, amylase from 2000 to 3000 µ/g, protease from 4000 to 8000 µ/g, and xylanase from 3500 to 5000 µ/g.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Nakagawa et al. discloses the ultra high pressure being between 2000-6000 atm for a period of time of 10-30 minutes (‘703, Column 2, lines 25-60), which converts to 202-608 MPa and which overlaps the claimed pressure time of 12-14 minutes and is close to but does not overlap the claimed ultra high pressure of 140-180 MPa.  A prima facie case of obviousness exists where the claimed ultra high pressure ranges do not overlap with the prior art but are merely close in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).  Furthermore, differences in the pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high pressure is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 5, Nakagawa et al. discloses subjecting the enzymolyzed luo han guo juice to enzyme inactivation via an inactivating enzyme (amylase and cellulase (‘703, Column 2, lines 9-21) under a pressure of 4000 atm for 10 minutes (‘703, Column 5, lines 16-24), which falls within the claimed ultra high pressure range of ≥ 400 MPa for 5-10 min to obtain the enzyme inactivated luo han guo juice.  In the case where the claimed pressure and time range overlaps the pressure and time range disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP§ 2144.05.I.).  Furthermore, differences in the pressure and time range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pressure and time is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, and Van Den Homberg et al. US 2008/0274886 as applied to claim 5 above in further view of Stetzer US 2010/0178397.
Regarding Claim 6, Liang et al. discloses processing the enzyme inactivated luo han guo juice using a filter press (‘206 Translation, Paragraphs [0043] and [0074]).  Liang et al. also teaches that it was known in the art to use a centrifuge to obtain luo han guo juice (‘206 Translation, Paragraph [0005]) wherein the juice is clarified (‘206 Translation, Paragraph [0025]).
Further regarding Claim 6, Nakagawa et al. discloses the high speed centrifuge being used for processing the enzyme inactivated luo han guo juice (‘206 Translation, Paragraph [0005]).   However, Nakagawa et al. modified with Liang et al., Zhu et al., and Van Den Homberg et al. is silent regarding the high speed centrifuge having a rotation speed of 2000 to 4000 r/min.
Stetzer discloses a fruit juice comprising a thickener (‘397, Paragraphs [0020]-[0021]) comprising clarifying xanthan via high speed centrifugation at a speed from 1500 and 8000 rpms (‘397, Paragraph [0076]), which overlaps the claimed high speed centrifugation speed of from 2000 to 4000 r/min.
Both Nakagawa et al. and Stetzer are directed towards the same field of endeavor of juice preparation methods using centrifugation to clarify the components of the juice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. modified with Liang et al. and conduct the centrifugation step at the claimed rotation speed as taught by Stetzer since where the claimed centrifugation speed ranges overlaps the centrifugation speed ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in centrifugation speed will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such centrifugation speed is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 8, Liang et al. discloses the high speed centrifuge being performed for processing the enzyme inactivated luo han guo juice (‘206 Translation, Paragraph [0005]).
Further regarding Claim 8, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., and Stetzer is silent regarding the centrifuge being used for processing during a centrifugation time of 5 to 10 minutes.  However, differences in centrifugation time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such centrifugation time is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  The centrifugation time would depend upon the centrifugation speeds used and the desired degree of clarification of the fruit juice.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, and Stetzer US 2010/0178397 as applied to claim 6 above in further view of Malhotra US 2015/0110943 and West et al. US 2015/0086655.
Regarding Claim 7, Nakagawa et al. discloses the processing occurring at an operating pressure of 2000-10000 atm (‘703, Column 4, lines 4-23), which falls within the claimed operating pressure range of ≥ 0.2 MPa.  Liang et al. discloses the filter press being used for processing the enzyme inactivated luo han guo juice (‘206 Translation, Paragraph [0036]).
Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg eta l., and Stetzer is silent regarding processing the juice through a filter screen of 200 to 400 mesh.
Malhotra discloses liquid juice extracted from pulp by a filter that separates the insoluble items from the pulp wherein the size of the plurality of minute openings in the filter controls both the quantity and the size of the pulp desired in the juice (‘943, Paragraph [0018]).  West et al. discloses a method of processing fruit juice by separating the pulp from the juice through filtering equipment having a screen filter with a size of from 1 micron up to 2000 microns (‘655, Paragraph [0043]), which encompasses the claimed filter screen size of 200 to 400 mesh.
Modified Nakagawa et al., Malhotra, and West et al. are directed towards the same field of endeavor of methods of processing filter juices using a filter press.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and use a filter screen size that encompasses the claimed screen size as taught by West et al. since where the claimed filter screen size ranges overlaps the filter screen sizes ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in filter screen sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such filter screen size is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the filter screen size since Malhotra teaches that the size of the plurality of minute openings in the filter controls both the quantity and the size of the pulp desired in the juice (‘943, Paragraph [0018]).  One of ordinary skill in the art would adjust the filter screen size based upon the quantity and size of pulp desired in the juice.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, and Stetzer US 2010/0178397 as applied to claim 6 above in further view of Tamura et al. US 2010/0021584.
Regarding Claim 9, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., and Stetzer is silent regarding adding a yeast to the clarified luo han guo juice, treating the clarified luo han guo juice using the added yeast for a period of 30 to 480 minutes, and then separating the yeast to obtain luo han guo juice treated with yeast.
Tamura et al. discloses a method of making fruit juice comprising adding yeast to fruit based alcoholic beverages to obtain stock wine in a single fermentation and clarifying by removing sediment and filtering to manufacture fruit wine (‘584, Paragraphs [0022]-[0023]), which reads on adding a yeast to the clarified juice, treating the clarified juice using the added yeast, and separating the yeast to obtain juice treated with yeast.
Both Nakagawa et al. and Tamura et al. are directed towards the same field of endeavor of methods of preparing juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. modified with Liang et al. and add yeast to the juice, treat the juice using the added yeast, and separate the yeast to obtain juice treated with yeast since Tamura et al. teaches that it was known and conventional to incorporate yeast to clarified juice, treat the juice with the added yeast, and then separate the yeast to obtain juice treated with yeast.
Further regarding Claim 9, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, and Tamura et al. is silent regarding the treatment step of clarifying the juice using the added yeast being done for a period of 30 to 480 minutes.  However,  differences in treatment times using the added yeast will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such treatment times using the added yeast is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of time the yeast is added to the clarified juice to allow the juice to soak the yeast for a sufficient amount of time before separating the yeast.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, Stetzer US 2010/0178397, and Tamura et al. US 2010/0021584 as applied to claim 9 above in further view of Cai et al. US 2014/0147554.
Regarding Claim 10, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al, Stetzer, and Tamura et al. is silent regarding yeast added in an amount of 1.5% to 2.0% of the weight of the fresh fruits and the yeast being a dry yeast or a fresh yeast.
Cai et al. discloses a method of preparing fruit juice (‘554, Paragraph [0018]) comprising adding dry yeast (‘554, Paragraph [0020]).
Both modified Nakagawa et al. and Cai et al. are directed towards the same field of endeavor of methods of preparing fruit juice using yeast.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Nakagawa et al. and use dry yeast as taught by Cai et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Cai et al. teaches that there was known utility making juice using dry yeast.
Further regarding Claim 10, Nakagawa et al. modified with Liang et al., Zhu et al. Van Den Homberg et al., Stetzer, Tamura et al., and Cai et al. is silent regarding the yeast added in an amount of 1.5% to 2.0% of the weight of the fresh fruits  However, differences in amounts of yeast will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such yeast amounts is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, Stetzer US 2010/0178397, and Tamura et al. US 2010/0021584 as applied to claim 9 above in further view of Vrljic et al. US 2018/0027851.
Regarding Claim 11, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, and Tamura et al. is silent regarding applying activated carbon to the luo han guo juice treated with yeast to obtain luo han guo juice treated with activated carbon.
Vrljic et al. discloses fruit juice (‘851, Paragraph [0077]) comprising minimizing undesirable odors or flavoring a composition by contacting the composition with activated carbon and then removing the activated carbon from the composition (‘851, Paragraph [0052]). 
Both Nakagawa et al. and Vrljic et al. are directed towards the same field of endeavor of fruit juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and apply activated carbon to the juice treated with yeast since Vrlijic et al. teaches that activated carbon removes undesirable odors and flavors.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, Stetzer US 2010/0178397, Tamura et al. US 2010/0021584, and Vrljic et al. US 2018/0027851 as applied to claim 11 above in further view of Sato et al. US 2010/0021615 and Toyohara et al. US 2011/0166086.
Regarding Claim 12, Vrljic et al. discloses the activated carbon being provided with a particle size of 100 mesh (‘851, Paragraph [0487]), which falls within the claimed particle size of 60 to 120 mesh and loading on a chromatography column the juice treated with yeast to pass through the chromatography column (‘851, Paragraphs [0317]-[0318]).
Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, Tamura et al., and Vrljic et al. is silent regarding the activated carbon being used in an amount of 2.5% of the weight of the fresh fruits and the chromatography column having a diameter ≥ 5 cm.
Sato et al. discloses a fruit juice (‘615, Paragraph [0088]) comprising using activated carbon as a separation method that makes use of differences in molecule size (‘615, Paragraph [0042]) wherein the activated carbon is added in a proportion of from 0.5 to 15 weight parts (‘615, Paragraph [0074]), which encompasses the claimed activated carbon amount of 2.5 % of the weight of the solution.
Both Nakagawa et al. and Sato et al. are directed towards the same field of endeavor of fruit juices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakagawa et al. and incorporate activated carbon in the claimed amounts as taught by Sato et al. since where the claimed activated carbon amount ranges overlaps the activated carbon amount ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 12, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, Tamura et al., Vrjlic et al., and Sato et al. is silent regarding the chromatography column having a diameter ≥ 5 cm.
Toyohara et al. discloses a fractionation derived from fruit juice (‘086, Paragraph [0001]) that passes through a column chromatography having an inner diameter of 5 cm (‘086, Paragraph [0074]), which is close to but does not overlap the claimed chromatography column having a diameter ≥ 5 cm.
Both modified Nakagawa et al. and Toyohara et al. are directed towards the same field of endeavor of separating beverages using chromatography apparatuses.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chromatography column of modified Nakagawa et al. and use a chromatography column having a diameter of ≥ 5 cm as taught by Toyohara et al. since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the diameter of the column chromatography based upon the type of fruit juice extract material desired to be separated.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, Stetzer US 2010/0178397, Tamura et al. US 2010/0021584, and Vrljic et al. US 2018/0027851 as applied to claim 11 above in further view of Kambouris US 2014/0377421 and Subramaniam et al. US 2009/0159518.
Regarding Claims 13-14, Nakagawa et al. discloses the pH being adjusted to between 2.0 through 5.0 (‘703, Column 3, lines 18-23), which overlaps the claimed pH levels of 4.0-6.5.  Liang et al. discloses using membrane filtration (‘206 Translation, Paragraph [0010]) through a microfiltration membrane (‘206 Translation, Paragraph [0074]).
Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, Tamura et al., and Vrjlic et al. is silent regarding allowing the luo han guo juice treated with activated carbon passing through an ultrafiltration membrane and concentrating a filtrate portion by a nanofiltration membrane to obtain the concentrated luo han guo juice wherein a molecular weight cut off of the ultrafiltration membrane is 50000 to 60000 Daltons and a molecular weight cut off of the nanofiltration membrane is 100 to 150 Daltons.
Kambouris discloses a plant juice concentration process (‘421, Paragraph [0020]) comprising exposing the process intermediate to an activated carbon (‘421, Paragraph [0019]) and choosing a membrane having a molecular weight cut off related to membrane pore size expected to retain the desired compounds while allowing an undesired compound present in the feed stream to pass through the membrane using a membrane with a molecular weight cut off of about 100 Daltons via nanofiltration (‘421, Paragraph [0047]) and an ultrafiltration membrane having molecular weight cut offs ore molecules in the range of from about 2000 Daltons to about 10000 Daltons (‘421, Paragraph [0061]), which overlaps the claimed molecular weight cut off of the ultrafiltration membrane and nanofiltration membrane of 50000-60000 Daltons and 100-150 Daltons, respectively.
Both Nakagawa et al. and Kambouris are directed towards the same field of endeavor of methods of processing juice beverages that are exposed to an activated carbon.  It would have been obvious to one of ordinary skill in the art to modify the process of modified Nakagawa et al. and pass the luo han guo juice through an ultrafiltration membrane and concentration a filtrate portion by a nanofiltration membrane under the claimed molecular weight cut offs as taught by Kambouris to retain the desired compounds while allowing an undesired compound present in the feed stream to pass through the membrane using a membrane with a molecular weight cut off of about 100 Daltons via nanofiltration (‘421, Paragraph [0047]).  Additionally, since where the claimed molecular weight cut off ranges overlaps the molecular weight cut off ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 14, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Tamura et al., Vrjlic et al., and Kambouris is silent regarding a brix of the concentrated luo han guo juice being 5° to 65°.
Subramaniam et al. discloses juice having a brix of about 7 degrees to about 22 degrees (‘518, Paragraph [0013]) that undergoes microfiltration (‘518, Paragraph [0022]), which falls within the claimed brix levels of 5° to 65°.
Both modified Nakagawa et al. and Subramaniam et al. are directed towards the same field of endeavor of methods of processing juice using microfiltration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Nakagawa et al. and adjust the brix to within the claimed brix levels as taught by Subramaniam et al. since where the claimed brix level ranges overlaps brix level ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the brix level of the juice based upon the desired sweetness level of beverage desired by a particular consumer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 5,328,703 in view of Liang et al. CN 106333206, Zhu et al. US 2015/0351442, Van Den Homberg et al. US 2008/0274886, Stetzer US 2010/0178397, Tamura et al. US 2010/0021584, Vrljic et al. US 2018/0027851, Kambouris US 2014/0377421, and Subramaniam et al. US 2009/0159518 as applied to claim 13 above in further view of Wang et al. US 2015/0272170 and Lyndon US 2014/0044843.
Regarding Claim 15, Nakagawa et al. discloses sterilizing juice with “weakly” acidic pH (pH between 2.0-5.0) (‘703, Column 3, lines 18-29) under a pressure between 2000-6000 atm for a period of time of 10-30 minutes (‘703, Column 2, lines 25-60), which converts to 202-608 MPa and which overlaps the claimed pressure of 500 to 550 MPa and maintaining the pressure for 20 to 30 min.  Nakagawa et al. also discloses sterilizing at a temperature of 20°C (‘703, Column 5, lines 16-24), which falls within the claimed sterilization temperature of ≤ 30°C.  In the case where the claimed sterilization high pressure, temperature, and time ranges overlaps sterilization high pressure, temperature, and time ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP§ 2144.05.I.).  Furthermore, differences in the pressure, temperature, and time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high pressure is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 15, Nakagawa et al. modified with Liang et al., Zhu et al., Van Den Homberg et al., Stetzer, Tamura et al., Vrljic et al., Kambouris et al., and Subramaniam et al. is silent regarding sterilizing the luo han guo juice with weakly acidic pH of 4.0 to 6.5.
Wang et al. discloses a food product comprising a citric acid pH adjusting agent placed in contact with food ingredients wherein the pH of the food product is lowered or raised depending on the type of food product desired wherein the pH of the combined ingredients ranges from about 2.5 to about 8.0 (‘170, Paragraph [0219]), which overlaps the claimed weakly acidic pH adjusting agent of 4.0 to 6.5.  A monk fruit extract flavoring is added to the food product (‘170, Paragraph [0223]).  The disclosure of citric acid reads on the claimed weakly acidic pH adjusting agent in view of applicant’s disclosure (Specification, Page 14, lines 20-25).  Alternatively, Lyndon discloses a sweet juice composition comprising monk fruit juice (‘843, Paragraph [0052]) wherein citric acid is added to the sweet juice to reestablish the sweet juice to a pH below 5 to eliminate propagation of pathogenic microorganisms and inhibit juice browning reactions during evaporation (‘843, Paragraph [0139]), which overlaps the claimed weakly acidic pH adjusting agent of 4.0 to 6.5.  The disclosure of citric acid reads on the claimed weakly acidic pH adjusting agent in view of applicant’s disclosure (Specification, Page 14, lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Nakagawa et al. and incorporate a weakly acidic acid of citric acid having the claimed pH levels as taught by Wang et al. or Lyndon since where the claimed pH ranges overlaps pH ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Wang et al. teaches adjusting the pH levels of a food product based upon the type of food product (‘170, Paragraph [0219]).  Additionally, Lyndon teaches citric acid is added to the sweet juice to reestablish the sweet juice to a pH below 5 to eliminate propagation of pathogenic microorganisms and inhibit juice browning reactions during evaporation (‘843, Paragraph [0139]).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that the previous rejections of Claims 5-15 to 35 USC 112(d) have been maintained herein.
Examiner also notes that new rejections of Claim 15 to 35 USC 112(a) as well as new rejections of Claims 5-15 to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed October 3, 2022 with respect to the obviousness rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that Nakagawa explicitly disclose that the published results of experiments regarding the high pressure sterilization method indicate that the microorganisms including molds and yeasts which can propagate and be causes of putrefaction are entirely killed by being compressed with high pressure of 2000 atm and contends that the effect of high pressure treatment in Nakagawa is sterilization.  Applicant continues that the ultra high pressure treatment of the claimed invention is used to further activate the activity of each component in the macerating enzyme.  Applicant asserts that the effect of the high pressure treatment in Nakagawa is not the same as that of the ultra high pressure treatment in the claimed invention and contends that a person skilled in the art will not perform the ultra high pressure treatment in the enzymatic hydrolysis process to activate the enzymatic activity.
Examiner argues that applicant admits that Nakagawa teaches using a high pressure of 2000 atm in the process on Page 8 of the Remarks.  2000 atm is equivalent to about 202 MPa, which falls within the claimed ultra high pressure range of 120 to 220 MPa.  Nakagawa et al. also teaches performing enzymolysis on fruits.  In response to applicant's argument that the ultra high pressure treatment of the claimed invention is used to further activate the activity of each component in the macerating enzyme, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The primary reference of Nakagawa et al. teaches ultra high pressure ranges that overlaps the claimed ultra high pressure ranges of 120 to 220 MPa.  Nakagawa et al. also discloses performing enzymolysis under the ultra high pressure condition at a temperature of 20°C (‘703, Column 5, lines 6-24), which falls within the claimed temperature of ≤ 30°C.  In the case where the claimed enzymolysis pressure and temperature ranges overlaps enzymolysis pressure and temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP§ 2144.05.I.).  Furthermore, differences in the pressure and the temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high pressure and temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Furthermore, since Nakagawa et al. teaches using ultra high pressures that overlaps the claimed ultra high pressure ranges, one of ordinary skill in the art would expect the process of Nakagawa et al. to behave in the same manner and have the same properties as applicant alleges is used in the claimed invention, i.e. the claimed pressures further activates the activity of each component in the macerating enzyme.  Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that Liang does not give any technical inspiration about using specific ultra high pressure treatment to further activate the cavity of each component in the macerating enzyme and contends that the pressure conditions of ultra high pressure treatment have different effects on the activity of different enzymes and that the amended Claim 1 further defines the enzymatic hydrolysis temperature and the specific selection and dosage of macerating enzyme to ensure that the enzymatic activity of a specific enzyme can be fully activated under specific ultra high pressure conditions achieve higher juice yield and save time and that the temperature is defined to avoid the destruction of nutrients and the loss of flavor components caused by high temperature to maintain the original flavor and nutrients of LUO HAN GUO and improve the taste and nutritional value of the obtained LUO HAN GUO juice and that Liang does not give any teaching of how to select a specific enzyme for LUO HAN GUO, how to adjust the amount of enzyme and the specific pressure of the ultra high pressure of Claim 1.
Examiner notes that amended Claim 1 is rejected over a combination of Nakagawa et al. modified with Liang et al., Zhu et al., and Van Den Homberg et al.  Liang et al. is being relied upon as a secondary reference to meet the limitations regarding a preparation method of luo han guo juice comprising obtaining fresh luo han guo fruits (monk fruit) (‘206 Translation, Paragraphs [0010] and [0036]), adding a macerating enzyme to the fresh luo han guo fruits and performing enzymolysis (‘206, Paragraph [0025]).  The primary reference of Nakagawa et al. already teaches the claimed high pressure ranges as discussed above.  Additionally, the primary reference of Nakagawa et al. teaches using the claimed high pressure ranges under the claimed temperature conditions condition at a temperature of 20°C (‘703, Column 5, lines 6-24), which falls within the claimed temperature of ≤ 30°C.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, applicant’s statement that Claim 1 further defines the enzymatic hydrolysis temperature and the specific selection and dosage of macerating enzyme to ensure that the enzymatic activity of a specific enzyme can be fully activated under specific ultra high pressure conditions achieve higher juice yield and save time and that the temperature is defined to avoid the destruction of nutrients and the loss of flavor components caused by high temperature to maintain the original flavor and nutrients of LUO HAN GUO and improve the taste and nutritional value of the obtained LUO HAN GUO juice does not specifically and distinctly point out the supposed errors of the Office Action.  Therefore, these arguments are not found persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pereira et al. US 2015/0265650 discloses nutritional compositions comprising monk fruit sweetener (‘650, Paragraph [0062]) and at least one food grade acid of citric acid wherein the pH of the nutritional composition is adjusted to have a pH from 2.5 to 4.6 wherein the type of acid selected is based on the type of flavor desired (‘650, Paragraph [0061]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792